DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
	It is noted that the applicant used the following term(s) which have special definitions defined in the specification: 
Electrohydrostatic actuator (EHA): an electric actuator in which a hydraulic pump for supplying hydraulic oil to a hydraulic actuator is driven by an electric motor
Electromechanical actuator (EMA): an electric actuator that is driven by a member such as an electric cylinder, a gear, or a screw without using hydraulic pressure
Dielectric barrier discharge plasma actuator (DBD-PA) : a plasma actuator (PA) in which electrodes are arranged to put a dielectric therebetween and plasma is generated on only one surface of the dielectric by applying high alternating-current (AC) voltage between the electrodes.

Claim Objections
Claims 5,6, 8, 10, 11, 12, 13, 14 are objected to because of the following informalities:  5,6, 8, 10, 11, 12, 14 have punctuation typos with use of double commas “,,”. 
Claim 13, uses a comma than period “,.”.
  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 - 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear what is meant by “a clutch configured to cut off torque by driving of the electric actuator.” As written, the clutch cuts off torque to the control surface by driving the actuator, but this is conventionally understood that driving the actuator transmits power to move the control surface. Based on this language in the light the disclosure, this limitation is being interpreted as reading: “a clutch configured to cut off torque driving the electric actuator”
Regarding claim 14, it is unclear if the applicant intends to claim the aircraft. Clarification of claim scope is required. 
Claims 2-13 are rejected as being dependent upon a rejected base claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirai (EP 1795987 A2) in view of Patel (US 7624941 B1) and Nfonguem (US 10179643 B2).

Regarding claim 1, Hirai discloses an aircraft steering system comprising:

a clutch (Hirai, figure 5, item 59, clutch) configured to cut off torque by driving of the electric actuator, the torque being  transmitted to the flight control surface (Hirai, paragraph 57, clutch is disposed between output shaft and electric motor), except: 
at least one plasma actuator configured to form a flow of air on a surface of the flight control surface when the torque is cut off; and
a controller configured to control the electric actuator, the clutch, and the at least one plasma actuator.

    PNG
    media_image1.png
    621
    707
    media_image1.png
    Greyscale

Patel teaches at least one plasma actuator configured to form a flow of air on a surface of the flight control surface when the torque is cut off (Patel, figure 5, plasma actuators used to modify airflow over a surface)
	Hirai and Patel are both considered analogous art as they are both in the same field of aircraft control surfaces. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Hirai with the plasma actuators arranged at various points along a control surface of Patel in order to control the boundary layer along the surface of the control surface.

	Hirai as modified by Patel and Nfonguem are both considered analogous art as they are both in the same field of aircraft electromechanical actuators and clutches. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the invention of Hirai as modified by Patel by adding the controller of Nfonguem in order to incorporate feedback control in the actuation of control surface (Nfonguem, column 12, lines 13-36, controller may be used to incorporate feedback control).

Regarding claim 2, Hirai as modified by Patel and Nfonguem teaches the aircraft steering system according to claim 1, wherein the electric actuator comprises an electromechanical actuator (Hirai, paragraph 57, clutch is optionally an electromagnetic clutch).

Regarding claim 3. Hirai as modified by Patel and Nfonguem teaches the aircraft steering system according to claim 1, further comprising a sensor (Nfonguem, column 12, lines 28-30, feedback from control surfaces requires a sensor on the control surface) configured to detect a malfunction of the electric actuator (Nfonguem, column 12 lines 30-32, controller receives feedback on control surface status and errors), wherein the controller is further configured to actuate, when the sensor detects the malfunction of the electric actuator, the clutch to automatically cut off the torque (Nfonguem, column 12 lines 13-36, controller designed to take signals from sensors in actuators and control the clutches for the actuators and disengage inoperative actuators).

Regarding claim 8, Hirai as modified by Patel and Nfonguem teaches the aircraft steering system according to claim 1, wherein the at least one plasma actuator comprises at least two plasma actuators, an upper surface of the flight control surface is provided with at least one of the at least two plasma actuators (Patel, figure 5, item 12,  plasma actuators on the top of airfoil), and
 a lower surface of the flight control surface is provided with at least one of the at least two plasma actuators (Patel, figure 7, item 12, plasma actuators on the bottom of airfoil).

Regarding claim 9, Hirai as modified by Patel and Nfonguem teaches the aircraft steering system according to claim 8, wherein the at least one plasma actuator comprises at least four plasma actuators, and at least a leading edge of the upper surface of the flight control surface (Patel, figure 4, item 12, plasma actuator on the leading edge of the upper surface of control surface), a trailing edge of the upper surface of the flight control surface (Patel, figure 7, item 12, plasma actuator on the trailing edge of the lower surface of control surface), a leading edge of the lower surface of the flight control surface (Patel,  column 4 lines 35-45 and figures 4, 5, and 7, item 12, actuators can be located on any aerodynamic surface including a on any combination of leading edge, trailing edge, upper surface and lower surface based on the layouts shown), and a trailing edge of the lower surface (Patel, figure 7, item 12, plasma actuators at the trailing edge of the bottom surface of the airfoil) of the flight control surface are each provided with any of the at least four plasma actuators

Regarding claim 10, Hirai as modified by Patel and Nfonguem teaches the aircraft steering system according to claim 1, wherein the clutch comprises an electric clutch (Hirai, paragraph 57, clutch is optionally an electromagnetic clutch).

Regarding claim 11, Hirai as modified by Patel and Nfonguem teaches the aircraft steering system according to claim 1, wherein the electric actuator includes a power cylinder in which a rod (Hirai, figure 5, item 23, moveable rod) is moved with respect to a cylinder tube (Hirai, figure 5, item 21), and
a tip of the rod is rotatably coupled, via the clutch, to a first end of an arm (Hirai, figure 5, see callout below, arm coupled to rod), and a second end of the arm is coupled to a rotary shaft (Hirai, figure 5, see callout below, arm coupled to rotary shaft) configured to vary an angle of attack of the flight control surface via the clutch (Hirai, paragraph 22, actuator drives control surface).

Regarding claim 12, Hirai as modified by Patel and Nfonguem teaches the aircraft steering system according to claim 1, wherein the electric actuator includes an electric motor (Hirai, figure 5, item 13, electric motor) that rotates a rotary shaft (Hirai, figure 5, see callout above, rotary shaft) configured to vary an angle of attack of the flight control surface (Hirai, paragraph 22, actuator drives control surface), and
the clutch is disposed between the electric motor and the rotary shaft (Hirai, figure 5, item 59; clutch is disposed between the electric motor and rotary shaft).

Regarding claim 13, Hirai as modified by Patel and Nfonguem teaches an aircraft comprising (Hirai, paragraph 19, actuator and control surface are parts of an aircraft) the aircraft steering system according to claim 1.

Regarding claim 14, Hirai as modified by Patel and Nfonguem teaches an aircraft steering method comprising steering, with the aircraft steering system according to claim 1, at least one flight .

Claims 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirai (EP 1795987 A2) in view of Patel (US 7624941 B1) and Nfonguem (US 10179643 B2) and further in view of Drouin (US 20100004799 A1).

Regarding claim 4, Hirai as modified by Patel and Nfonguem teaches the aircraft steering system according to claim 1, except:
wherein the controller is further configured to automatically actuate the plasma actuator when the sensor detects the malfunction of the electric actuator.
Drouin teaches the aircraft steering system according to claim 3, wherein the controller is further configured to automatically actuate the plasma actuator when the sensor detects the malfunction of the electric actuator (Drouin, abstract, plasma actuator is actuated by controller in response to abnormal loading).
	Hirai as modified by Patel and Nfonguem and Drouin are both considered analogous art as they are both in the same field of aircraft control system design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the controller of Hirai as modified by Patel and Nfonguem with the ability to use plasma actuators in response to abnormal loading of Drouin in order to reduce the loading on the aircraft (Drouin, abstract).

Regarding claim 5, Hirai as modified by Patel and Nfonguem teaches the aircraft steering system of claim 1, except:

Drouin teaches the aircraft steering system according to claim 1, wherein the controller is further configured to control, when the torque is cut off, the plasma actuator to perform one or both of suppression and reduction of aerodynamic vibration of the flight control surface (Drouin, paragraph 40, plasma actuators are controlled to produce targeted effects in the structure and this may be done to reduce buffeting in structures).
Hirai as modified by Patel and Nfonguem and Drouin are both considered analogous art as they are both in the same field of aircraft control system design. It would have been obvious before the effective filing date of the application for one of ordinary skill in the art to modify the controller of Hirai as modified by Patel and Nfonguem with the ability to use plasma actuators in response to abnormal loading of Drouin in order to reduce the loading on the aircraft (Drouin, abstract).

Allowable Subject Matter
Claims 6 and 7  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome the 112b.
Regarding claim 6, Hirai as modified by Patel and Nfonguem teaches the aircraft steering system according to claim 1, except: 
wherein the controller is further configured to control the plasma actuator on a basis of control information for the flight control surface when the torque is cut off, the control information being inputted from a flight controller of the aircraft.

Claim 7 is allowed as a result of it being dependent on claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Berger (DE 102013005336 A1) teaches an actuator with a clutch and driven by an electric motor for use in controlling an aircraft control surface.
Whalen (EP 2441669 B1) teaches boundary layer control actuators for use on the vertical tail to prevent flow separation
Silkey (US 8220753 B2) teaches the use of plasma actuators in a variety of circumstances on an aircraft, including on different control surfaces.
Goelling (WO 2011095360 A1) teaches an electromechanically actuated control surface also including plasma actuators to prevent flow separation.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN ANDREW YANKEY whose telephone number is (571)272-9979. The examiner can normally be reached Monday-Thursday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RYAN ANDREW YANKEY/Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA J MICHENER/Supervisory Patent Examiner, Art Unit 3642